Title: From George Washington to Brigadier General Thomas Nelson, Jr., 27 September 1777
From: Washington, George
To: Nelson, Thomas Jr.



Head Quarters, Pennibeckers Mill [Pa.] 27th Sept. 1777.
Dear Sir

I this morning received your favour of the 12th—from the present face of things, I am inclined to think General Howe’s Object is so fixed that Virginia will have but little cause to apprehend any Invasion this Campaign, and I suppose it highly probable, that the fleet or the greatest part of it, which went into Chesepeak Bay will come round to Deleware. If my Conjectures on these heads are right, the keeping all the Militia, that were first assembled, would incur a heavy expence without any necessity for it. upon the whole the dismission of those you mention by the Governor & Council, appears to me to have been well Judged, and I am of oppinion all now in service need not be continued. I am exceedingly obliged by your readiness to afford me any assistance in your power. Were the season not fast approaching when the weather will be cold, I should perhaps request it. But as that is the case, and the Militia cannot be provided with the necessary cloathing & covering, I must decline it. To this consideration, I would add, that the difficulty of Crossing the Bay with safety, and the immense distance to march round it by land with my expectation that some thing of importance will take place before their aid could possibly arrive, are also against the measure.
The Action which happened on the 11th near Chadsford on the Brandywine, you will have heard of. I have not time to give you the particulars. A Contrariety of Intelligence in a Critical & important point, contributed greately if it did not entirely bring on the Misfortune’s of that day. The Action however was warm and I am Convinced, the Enemy’s loss was considerable and much superior to Ours. After this Affair and refreshing our Troops a few days, I determined to try a Second Action. For this purpose, I advanced with the Army, as soon as I was in a situation and was pushing to gain the Grounds on their left. I believe we should have effected it, And if not a General Attack would have been made on their Front, had not my views unfortunately been totally frustrated by a most severe rain which came on, the day preceding

that of the intended Action. This obliged us to change our Rout and continuing with great violence till late in the night, rendered Our Arms unfit for use and destroyed almost all the Amunition in the mens pouches, who were out & exposed during the whole time. Genl Howe in two days after fell down towards Schuylkill near the Valley forge. We did the same, and passed with the main body of the Army above, & Marching down, took post in his Front, while a part of our Force was left to hang on his Rear. In this situation matters remained a day or two when the Enemy extended themselves up the river, as if they meant to turn our Right and, countermarching in the night crossed some miles below us; The River being fordable in Almost every part. They have advanced towards the City, and were from the last advices at & About Germantown. It is probable some of their Parties have entered the City and their whole Army may, if they incline to do it, without our being able to prevent them. Here I must remark, that our distress for want of Shoes, is almost beyond conception and that from this circumstance our operations and pursuit have been impracticable. I am taking every measure to obtain a Supply, and I hope to be able to move in a Short time especially when we are Joined by some Reinforcements that are coming on, and that under the favour of heaven, Our affairs will assume a more agreable Aspect, than they now have.
Thus have I given you for your own information, a Summary account of things here, and have only to add, that from some advices received this Evening, Our Arms at the Northward have been attended with more success. The Intelligence seems to be thro a pretty direct Channel but yet it is not so authentic, as I could wish. According to the information, Genl Burgoyn’s Army in an Attack on the 19th on the left wing of ours was repulsed five times. I shall be happy if it is true, and impatiently wait for a Confirmation. I am Dr Sir with great regard Yr Most Obedt servt

Go: W.

